             Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
10
                                        ) Case No.
11   SIDNEY NAIMAN, individually and )
     on behalf of all others similarly  ) CLASS ACTION
12
     situated,                          )
13                                      ) COMPLAINT FOR VIOLATIONS
14   Plaintiff,                         ) OF:
                                        )
15          vs.                         )    1. NEGLIGENT VIOLATIONS
                                                   OF THE TELEPHONE
16                                      )          CONSUMER PROTECTION
     STEPHENS MATTHEWS                  )          ACT [47 U.S.C. §227(b)]
17                                           2.    WILLFUL VIOLATIONS
     MARKETING, INC. and DOES 1         )
                                                   OF THE TELEPHONE
18   through 10, inclusive, and each of )          CONSUMER PROTECTION
19   them,                              )          ACT [47 U.S.C. §227(b)]
                                        )
20   Defendant.                         )
21                                      ) DEMAND FOR JURY TRIAL
                                        )
22
                                        )
23                                      )
24
                                        )
                                        )
25                                      )
26                                      )
                                        )
27                                      )
28



                               CLASS ACTION COMPLAINT
                                         -1-
                Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 2 of 9




 1         Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of STEPHENS MATTHEWS
 8   MARKETING, INC.. (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                              JURISDICTION & VENUE
14         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   California company who does business within and beyond the state of California.
18   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
19   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
20   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
21   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
22   (“CAFA”) are present, and this Court has jurisdiction.
23         3.      Venue is proper in the United States District Court for the Northern
24   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
25   because Defendant does business within the state of California and Plaintiff resides
26   within this District.
27                                        PARTIES
28         4.      Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing


                                 CLASS ACTION COMPLAINT
                                              -2-
                Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 3 of 9




 1   in San Ramon, California and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         5.      Defendant,    STEPHENS         MATTHEWS          MARKETING,          INC.
 3   (“Defendant”) is a marketing company and is a “person” as defined by 47 U.S.C. §
 4   153 (39).
 5         6.      The above-named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendant.” The true names and capacities of the
 7   Defendant sued herein as DOE DEFENDANT 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendant by fictitious
 9   names. Each of the Defendant designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendant when
12   such identities become known.
13         7.      Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant were acting as an agent and/or employee of each of the other
15   Defendant and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendant.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendant.
19                              FACTUAL ALLEGATIONS
20         8.      Beginning in or around March 2019, Defendant contacted Plaintiff on
21   Plaintiff’s cellular telephone number ending in -6443, in an attempt to solicit
22   Plaintiff to purchase Defendant’s services.
23         9.      Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
25         10.     Defendant contacted or attempted to contact Plaintiff from multiple
26   telephone numbers.
27         11.     Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                               -3-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 4 of 9




 1         12.    Defendant’s calls were placed to telephone number assigned to a
 2   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3   pursuant to 47 U.S.C. § 227(b)(1).
 4         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 7   227(b)(1)(A).
 8         14.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10
11                               CLASS ALLEGATIONS
12         15.    Plaintiff brings this action individually and on behalf of all others
13   similarly situated, as a member the proposed class (hereafter, jointly, “The Class”).
14         16.    The class concerning the ATDS claim for no prior express consent
15   (hereafter “The ATDS Class”) is defined as follows:
16
                  All persons within the United States who received any
17                solicitation/telemarketing   telephone   calls    from
18                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
19
                  system or an artificial or prerecorded voice and such
20                person had not previously consented to receiving such
21
                  calls within the four years prior to the filing of this
                  Complaint
22
23         17.    Plaintiff represents, and is a member of, The ATDS Class, consisting
24   of all persons within the United States who received any collection telephone calls
25   from Defendant to said person’s cellular telephone made through the use of any
26   automatic telephone dialing system or an artificial or prerecorded voice and such
27   person had not previously not provided their cellular telephone number to
28   Defendant within the four years prior to the filing of this Complaint.


                                CLASS ACTION COMPLAINT
                                              -4-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 5 of 9




 1         18.    Defendant, its employees and agents are excluded from The Class.
 2   Plaintiff does not know the number of members in The Class, but believes The
 3   Class members number in the thousands, if not more. Thus, this matter should be
 4   certified as a Class Action to assist in the expeditious litigation of the matter.
 5         19.    The Class are so numerous that the individual joinder of all of its
 6   members is impractical. While the exact number and identities of The Class
 7   members are unknown to Plaintiff at this time and can only be ascertained through
 8   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9   The Class includes thousands of members.            Plaintiff alleges that The Class
10   members March be ascertained by the records maintained by Defendant.
11         20.    Plaintiff and members of The ATDS Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and ATDS Class members via their cellular telephones thereby causing Plaintiff
14   and ATDS Class members to incur certain charges or reduced telephone time for
15   which Plaintiff and ATDS Class members had previously paid by having to retrieve
16   or administer messages left by Defendant during those illegal calls, and invading
17   the privacy of said Plaintiff and ATDS Class members.
18         21.    Common questions of fact and law exist as to all members of The
19   ATDS Class which predominate over any questions affecting only individual
20   members of The ATDS Class. These common legal and factual questions, which
21   do not vary between ATDS Class members, and which March be determined
22   without reference to the individual circumstances of any ATDS Class members,
23   include, but are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendant made any telemarketing/solicitation call
26                       (other than a call made for emergency purposes or made with
27                       the prior express consent of the called party) to a ATDS Class
28                       member using any automatic telephone dialing system or any


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 6 of 9




 1                      artificial or prerecorded voice to any telephone number
 2                      assigned to a cellular telephone service;
 3                b.    Whether Plaintiff and the ATDS Class members were damaged
 4                      thereby, and the extent of damages for such violation; and
 5                c.    Whether Defendant should be enjoined from engaging in such
 6                      conduct in the future.
 7         22.    As a person that received numerous telemarketing/solicitation calls
 8   from Defendant using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         23.    Plaintiff will fairly and adequately protect the interests of the members
12   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
13   class actions.
14         24.    A class action is superior to other available methods of fair and
15   efficient adjudication of this controversy, since individual litigation of the claims
16   of all Classes members is impracticable. Even if every Classes member could
17   afford individual litigation, the court system could not. It would be unduly
18   burdensome to the courts in which individual litigation of numerous issues would
19   proceed. Individualized litigation would also present the potential for varying,
20   inconsistent, or contradictory judgments and would magnify the delay and expense
21   to all parties and to the court system resulting from multiple trials of the same
22   complex factual issues. By contrast, the conduct of this action as a class action
23   presents fewer management difficulties, conserves the resources of the parties and
24   of the court system, and protects the rights of each Classes member.
25         25.    The prosecution of separate actions by individual Classes members
26   would create a risk of adjudications with respect to them that would, as a practical
27   matter, be dispositive of the interests of the other Classes members not parties to
28   such adjudications or that would substantially impair or impede the ability of such


                                CLASS ACTION COMPLAINT
                                              -6-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 7 of 9




 1   non-party Class members to protect their interests.
 2         26.    Defendant has acted or refused to act in respects generally applicable
 3   to The Class, thereby making appropriate final and injunctive relief with regard to
 4   the members of The Class as a whole.
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                      47 U.S.C. §227(b).
 8                             On Behalf of the ATDS Class
 9         27.    Plaintiff repeats and incorporates by reference into this cause of action
10   the allegations set forth above.
11         28.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14   47 U.S.C. § 227 (b)(1)(A).
15         29.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
17   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18         30.    Plaintiff and the ATDS Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                           SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                             Act
23                                      47 U.S.C. §227(b)
24                             On Behalf of the ATDS Class
25         31.    Plaintiff repeats and incorporates by reference into this cause of action
26   the allegations set forth above.
27         32.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                  CLASS ACTION COMPLAINT
                                                -7-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 8 of 9




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2   and in particular 47 U.S.C. § 227 (b)(1)(A).
 3         33.    As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 6   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7         34.    Plaintiff and the Class members are also entitled to and seek injunctive
 8   relief prohibiting such conduct in the future.
 9                                PRAYER FOR RELIEF
10   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(b)
14               • As a result of Defendant’s negligent violations of 47 U.S.C.
15                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
16                request $500 in statutory damages, for each and every violation,
17                pursuant to 47 U.S.C. 227(b)(3)(B).
18               • Any and all other relief that the Court deems just and proper.
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                   47 U.S.C. §227(b)
23               • As a result of Defendant’s willful and/or knowing violations of 47
24                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
25                entitled to and request treble damages, as provided by statute, up to
26                $1,500, for each and every violation, pursuant to 47 U.S.C.
27                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
28               • Any and all other relief that the Court deems just and proper.


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:20-cv-03541-TSH Document 1 Filed 05/27/20 Page 9 of 9




 1                                    JURY DEMAND
 2         35.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5         Respectfully submitted this 27th day of May, 2020.
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                       By: /s/ Todd M. Friedman
 8
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10
                                           Attorney for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
